DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, 5, 10, and 15 are objected to because of the following informalities: 
Regarding claim 1, in lines 6-7, “members movable” should be “member are movable”.  
Regarding claim 2, in line 2, “a plurality of upper of lower flex members” should be “a plurality of upper and lower flex members”.  
Regarding claim 5, in lines 1-2, “an upper and lower stiffness block” should be either “an upper stiffness block and a lower stiffness block” or “upper and lower stiffness blocks”.  
Regarding claim 10, in line 4, “the upper and lower block body” should be either “the upper block body and lower block body” or “the upper and lower block bodies”.  
Regarding claim 15, in line 3, “body, a support arm” should be “body, and a support arm”.  In line 3, “the upper and lower block body” should be either “the upper block body and lower block body” or “the upper and lower block bodies”.  In line 6, “plurality of tunable stiffness units” should be “plurality of tunable stiffness blocks”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, “the stiffness block” lacks clear antecedent basis as multiple stiffness blocks are recited in claim 15, from which claim 18 depends.  For the purpose of examination, it is assumed “the stiffness unit” is recited.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0191832 (Trieu).
Regarding claim 1, Trieu discloses a tunable bone rod (see Figs. 15A and 15B), comprising: an elongated rod (10); a tunable stiffness unit (40) positioned axially along the longitudinal length of the elongated rod (see Figs. 15A and 15B), said tunable stiffness unit comprising a stiffness block (18, see paragraph [0035]) comprising an upper flex member (92) and a lower flex member (93) separated by a gap (49), and a support arm (43/44) connected to the upper and lower flex members, wherein said upper and lower flex members are movable to contact one another under axial load (see Fig. 15B and paragraph [0060]).
Regarding claims 3 and 4, Trieu discloses wherein the upper and lower flex members and the support arm comprise an irregular hexagonal shape (see Figs. 15A and 15B, e.g.; irregular hexagonal shape understood as described in paragraph [0071] of the present specification).
Regarding claim 8, Trieu discloses wherein the tunable bone rod comprises stainless steel (see paragraph [0041]).
Regarding claim 9, Trieu discloses wherein the stiffness unit deforms upon application of axial force with low stiffness, and becomes stiffer when the gap between the upper member and lower member closes (see paragraphs [0042] and [0060]).
Regarding claim 10, Trieu discloses a tunable stiffness block (18, see Figs. 15A and 15B and paragraph [0035]) for use in aiding the healing of a bone fracture (see Abstract and paragraph [0001]), comprising: an upper block body (92); a lower block body (93); and a support arm (43/44) connecting the upper and lower block bodies to form a hexagonal cavity between the upper and lower block bodies (see marked Up Fig. 15A below; “hexagonal cavity” understood as described in paragraph [0071] of the present specification), wherein a gap (49) is formed between the upper and lower block bodies (see Fig. 15A). 

    PNG
    media_image1.png
    583
    302
    media_image1.png
    Greyscale

Regarding claim 11, Trieu discloses wherein the support arm flexes to close the gap between the upper and lower block bodies under an axial load (see Fig. 15B and paragraph [0060]).
Regarding claim 12, Trieu discloses wherein the upper and lower block bodies include upper and lower flanges at distally opposite ends of the tunable stiffness block (see marked-up Fig 15A below).

    PNG
    media_image2.png
    567
    553
    media_image2.png
    Greyscale

Regarding claim 13, Trieu discloses wherein the upper and lower block bodies are substantially symmetrical (symmetrical about axis shown in marked-up Fig. 15A below).

    PNG
    media_image3.png
    579
    457
    media_image3.png
    Greyscale

Regarding claim 14, Trieu discloses wherein the hexagonal cavity comprises an
irregular hexagon shape (see Figs. 15A and 15B, e.g.; irregular hexagonal shape understood as described in paragraph [0071] of the present specification).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Trieu.
Regarding claim 2, the embodiment shown in Figs. 15A and 15B fails to disclose wherein said tunable stiffness unit further comprising a plurality of upper and lower flex members, wherein each upper flex member is associated with a lower flex member via a separate support arm and flexibly separable by a gap.  However, Trieu discloses that a tunable stiffness unit (40) may include multiple flexible members (18) (see Figs. 6f-6H and paragraphs [0035] and [0037]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the tunable stiffness unit of the embodiment shown in Figs. 15A and 15B of Trieu to include multiple flexible members that each comprise an upper flex member associated with a lower flex member via a separate support arm and flexibly separable by a gap in order to provide additional variable resistance during movement of the bone members (see paragraph [0027]) and because such a modification merely involves a duplication of flex members and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new or unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 5, the embodiment shown in Figs. 15A and 15B fails to disclose wherein said stiffness unit further comprises upper and lower stiffness blocks positioned in axial relationship along the length of the elongated rod.  However, Trieu discloses an elongated rod (10) wherein the stiffness unit further comprises upper and lower stiffness blocks (18, see paragraph [0035]) positioned in axial relationship along the length of the elongated rod (see paragraph [0040]; multiple stiffness units 40 each comprising a stiffness block 18 may be positioned in axial relationship along the length of the rod 10 with or without an intervening section 42).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the stiffness unit of the embodiment shown in Figs. 15A and 15B of Trieu to include upper and lower stiffness blocks positioned in axial relationship along the length of the elongated rod in order to provide additional variable resistance during movement of the bone members (see paragraph [0027]) and because such a modification merely involves a duplication of stiffness blocks and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new or unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 6, the embodiment shown in Figs. 15A and 15B fails to disclose wherein said stiffness unit further comprises a plurality of radially spaced stiffness blocks used together.  However, Trieu discloses that a stiffness unit (40) may include a plurality of radially spaced flexible members (18) used together (see Figs. 6F-6H and paragraphs [0035] and [0037]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the tunable stiffness unit of the embodiment shown in Figs. 15A and 15B of Trieu to include a plurality of radially spaced stiffness blocks used together in order to provide additional variable resistance during movement of the bone members (see paragraph [0027]) and because such a modification merely involves a duplication of flex members and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new or unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
 Regarding claim 7, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the tunable stiffness unit of the embodiment shown in Figs. 15A and 15B of Trieu to include three radially spaced stiffness blocks used together as Trieu suggests a plurality of stiffness blocks may be used together in a stiffness unit (see paragraphs [0035] and [0037] and Figs. 6F-6H) in order to provide additional variable resistance during movement of the bone members (see paragraph [0027]) and because such a modification merely involves a duplication of flex members and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new or unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Regarding claims 15 and 16, Trieu discloses a tunable stiffness unit (40) for use in aiding the healing of a bone fracture (see Abstract and paragraph [0001]), comprising: a tunable stiffness block (18, see paragraph [0040]) comprising an upper block body (92), a lower block body (93), and a support arm (43/44) connecting the upper and lower block bodies to form a hexagonal cavity between the upper and lower block bodies (see marked-up Fig. 15A of claim 10 above), wherein a gap (49) is formed between the upper and lower block bodies (see Fig. 15A).
The embodiment shown in Figs. 15A and 15B fails to disclose wherein said stiffness unit comprises two tunable stiffness blocks stacked longitudinally.  However, Trieu discloses an elongated rod (10) wherein the stiffness unit further comprises upper and lower stiffness blocks (18, see paragraph [0035]) stacked longitudinally along the length of the elongated rod (see paragraph [0040]; multiple stiffness units 40 each comprising a stiffness block 18 may be positioned in axial relationship along the length of the rod 10 with or without an intervening section 42).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the stiffness unit of the embodiment shown in Figs. 15A and 15B of Trieu to include two stiffness blocks stacked longitudinally along the length of the elongated rod in order to provide additional variable resistance during movement of the bone members (see paragraph [0027]) and because such a modification merely involves a duplication of stiffness blocks and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new or unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 17, the embodiment shown in Figs. 15A and 15B fails to disclose wherein said stiffness unit additionally comprises three sets of stiffness blocks radially spaced.  However, Trieu discloses that a stiffness unit (40) may include a plurality of radially spaced flexible members (18) used together (see Figs. 6F-6H and paragraphs [0035] and [0037]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the tunable stiffness unit of the embodiment shown in Figs. 15A and 15B of Trieu, as modified in claim 16 above, to include a plurality of radially spaced stiffness blocks in order to provide additional variable resistance during movement of the bone members (see paragraph [0027]) and because such a modification merely involves a duplication of flex members and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new or unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the tunable stiffness unit of the embodiment shown in Figs. 15A and 15B of Trieu to include three radially spaced stiffness blocks used together as Trieu suggests a plurality of stiffness blocks may be used together in a stiffness unit (see paragraphs [0035] and [0037] and Figs. 6F-6H) in order to provide additional variable resistance during movement of the bone members (see paragraph [0027]) and because such a modification merely involves a duplication of flex members and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new or unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Regarding claim 18, Trieu discloses wherein the support arm of the stiffness blocks flexes to close the gap between the upper and lower block bodies under an axial load (see Fig. 15B and paragraph [0060]).
Regarding claim 19, Trieu discloses wherein the stiffness unit comprises stainless steel (see paragraph [0041]).
Regarding claim 20, Trieu fails to explicitly state the size of the gap.  However, Trieu discloses that its vertebral rods may be used to treat bone fractures (see Abstract and paragraph [0001]), and suggests that the size of the gap controls the amount of variable stiffness in the rod used to facilitate healing (see paragraphs [0042] and [0060]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to size the gap to be approximately 9% of a bone fracture gap as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773